DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 4 October 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7, and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kasahara et al., JP 03-122153 (“Kasahara”) in view of Tokuhira et al., WO 2007/148759 (“Tokuhira”)(both references previously cited). Special Chem (https://coatings.specialchem.com/product/p-tokai-carbon-seast-116-maf)(“Special Chem”) is relied upon as an evidentiary reference for claims 1, 7, and 8. All references have previously been cited.
Regarding claim 1, Kasahara discloses a fluororubber composition suitable for making hoses [abstract, ¶16]. The fluororubber composition comprises 100 parts by mass (pbm) of a fluororubber comprising a vinylidene fluoride (VDF) monomer unit and at least one fluorine containing monomer wherein the VDF monomer is present in amounts of from 40 to 85 mol% [¶4-5, 13].  The fluororubber may be, inter alia, a vinylidene fluoride/hexafluoropropene (VDF/HFP) copolymer rubber (i.e. a VDF/HFP binary copolymer) [¶7-8].  As such, Kasahara reasonably teaches that the fluororubber component may be a VDF/HFP binary copolymer comprising from 40 to 85 mol% of VDF which reads on the claimed fluororubber (A).  
Kasahara goes on to teach that the composition comprises from 5 to 30 pbm of a carbon black wherein the carbon black is a MAF carbon black sold by Asahi Carbon products under the tradename Ceased 116 (understood to be “SEAST 116”)[¶12-13].  Special Chem serves as evidence that SEAST 116 carbon black has a N2SA value of 49 m2/g and a dibutyl phthalate absorption of 133 ml/100 g (page 2, SEAST 116 Properties section).  As such, the SEAST 116 carbon black taught by Kasahara reads on the claimed carbon black (B).

The composition further comprises 0.1 to 5 pbm of an organic peroxide crosslinker [¶10, 13] which reads on the claimed crosslinking agent (C).
Kasahara is silent regarding the disclosed fluororubber composition having an aromatic petroleum resin and a difference in δG’ (G’(1%)-G’(100%)) being from 120 kPa to 3,000 kPa.
Tokuhira discloses a fluororubber composition used to make hoses [0001].  The disclosed fluororubber composition comprises a fluororubber and a coumarone-indene resin which serves to improve the composition’s adhesion strength [0054-0055, 0061]. The fluororubber composition comprises from 0.5 to 10 pbm of the coumarone-indene resin based on 100 pbm of the fluororubber [0061].
Kasahara and Tokuhira are both directed toward fluororubber compositions which are useful for making hoses.  It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to have modified the fluororubber composition of Kasahara by adding from 0.05 to 10 pbm of a coumarone-indene resin as taught by Tokuhira with the expectation of improving the adhesive strength of the composition.  The coumarone-indene resin in the resulting composition would have read on the claimed coumarone-indene resin and would have been present in a range of amounts which overlaps, and therefore renders obvious, the claimed range of amounts (see MPEP 2144.05).
Regarding the limitation of the shear modulus properties (i.e.,δG'), the fluororubber composition of Kasahara in view of Tokuhira can be identical or substantially identical to the fluororubber composition claimed and disclosed by Applicant in terms of the components, the amounts of the components, and the properties of the carbon black as set forth above. Additionally, it is noted that Applicant’s specification discloses a fluororubber composition comprising 100 pbm of a VDF/HFP fluororubber copolymer (with a 78 mol% of VDF units), 10 to 20 pbm of carbon black, 2 pbm of a coumarone-indene resin (Applicant’s working Examples 1-5), and an organic peroxide as a crosslinker agent (see [0236-0253] and Table 1 and 2 of Applicant’s specification as filed). A carbon black having a N2SA of 25 to 180 m2/g and DBPA of 40 to 180 ml/100g (see [0051-0053] of Applicant’s specification as filed). A coumarone-indene resin is a preferred aromatic resin (see [0057] of Applicant’s specification as filed). 
As such, in the absence of objective evidence to the contrary, there is a reasonable expectation that the fluororubber composition of Kasahara in view of Tokuhira encompasses embodiments that reads on the limitation of the δG' (G'(1%) - G'100%)) property determined by a dynamic viscoelasticity test carried out on an unvulcanized rubber with a rubber process analyzer (RPA)in a condition that the measurement frequency is Hz and the measurement temperature is 100°C recited in claim 1. As set forth in MPEP 2112 V and MPEP 2112.01 I/II, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.
Regarding claims 7 and 8, Kasahara teaches forming molded articles such as hoses by crosslinking the disclosed fluororubber compositions [¶16].



Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· WO 2007/148759 to Kawasaki et al. – discloses a fluororubber composition comprising 100 pbm of a VDF/HFP binary copolymer, 0.5 to 10 pbm of a peroxide crosslinking agent, 4 to 100 pbm of a tackifier resin, and a carbon black
[abstract, 0001, 0011, 0020, 0022, 0045, 0047, 0048, 0053-0055, 0060, 0061, 0078, 0115]. The VDF/HFP binary copolymer comprises 78 mol% of VDF and 22 mold% of HFP [0109].  The tackifier resin may be a coumarone-indene resin [0011].

Response to Arguments
Applicant's arguments filed 4 October 2022 have been fully considered but they are not persuasive. 
On pages 5-9 of the remark Applicant asserts that the instantly claimed composition can provide a crosslinked article which exhibits superior effects that are not taught or suggested by Kasahara and Tokuhira.  Applicant goes on to conclude that due to these asserted unexpected superior effects the instantly claimed composition is allowable over the applied prior art of record.  In response, the Examiner notes that the issue with the instantly pending claims is not whether an unexpected result exist or not, but rather whether the scope of the claims is commensurate with the scope of the data relied upon to support the assertion of an unexpected result. Regarding an assertion of unexpected results MPEP 716.02(d) establishes that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In the instant case, it is noted that in their decision (here after referred to as “the decision”) filed 4 August 2022 the Patent Trial and Appeal Board (the PTAB) took the position that the data provided by Applicant is not commensurate with the scope of the claims in terms of the ranges of amounts of coumarone-indene resin, carbon black, and crosslinking agent (see pages 4 and 5 of the decision). The PTAB also took the position that the genera of compounds in the claimed composition are broad vis-à-vis the example composition (see page 5 of the decision).  Further, the PTAB also noted that Applicant has not demonstrated that the asserted unexpected result would have necessarily occurred over the entire claimed N2SA range or would necessarily occur for all of the species of carbon black encompassed by the claims (see page 6 of the decision).
Further, it was the decision of the PTAB (with which the Examiner agrees) that Applicant has not explained how the 2 pbm of a single species of coumarone-indene resin and 10 to 20 pbm of carbon black used in Applicant’s working examples can reasonably be extended to the entire scope of coumarone-indene resin species and the ranges of amounts of coumarone-indene resin and carbon black encompassed by instant claim 1.  Since Applicant has not addressed these issues, the Examiner must find Applicant’s argument as not being persuasive.
On pages 5 and 6 of the remarks Applicant asserts that they are only required to compare to the closest prior art to effectively rebut a prima facie case of obviousness.  Applicant also asserts that they cannot be required to compare the claimed invention with an invention suggested by a combination of references relied upon by the Examiner.  In response, the Examiner completely agrees with Applicant’s assertion, however this argument is not germane to the instantly pending grounds of rejection as the Examiner has not asked for Applicant to compare the instantly claimed invention to an invention suggested by a combination of references.  As such, Applicant’s argument is not found persuasive.
On page 10 of the remarks Applicant asserts that the amount of fluororubber (A) in the claimed fluororubber composition is indirectly restricted to a narrow range of 64 to 95 mass%.  This characterization of the claims is inaccurate as the scope of the claims encompasses embodiments comprising a VDF/HFP copolymer in amounts approaching zero.  It is noted that Applicant’s assertion appears to be predicated on an interpretation of the claims wherein the composition consists of the claimed components, however the instantly pending claims are significantly broader and written with “comprising” claim language.  
On page 10 of the remarks Applicant generically asserts that the claimed coumarone-indene resin is a copolymer of coumarone and indene, and therefore is already sufficiently restricted.  However, Applicant has not provided any objective evidence or technical reasoning in support of this conclusion.  The Examiner contends that the term “coumarone-indene resin” encompasses any polymer comprising coumarone and indene monomers which includes a vast number of species, including those only comprising a small amount of coumarone and indene monomers.  For this reason Applicant’s argument is not found persuasive.
On pages 10 and 11 of the remarks Applicant asserts that the 2 pbm of coumarone-indene resin and 10 to 20 pbm of carbon black found in Applicant’s working example compositions can reasonably be extended to the 0.01 to 2 pbm of coumarone-indene resin and 5 to 45 pbm of carbon black recited in claim 1.  However, Applicant has provided no objective evidence or technical reasoning in support of this assertion.  The Examiner notes that in their decision, the PTAB found this argument conclusory and pointed out that in order to establish unexpected results over a claimed range, Applicants should compare a sufficient number of test both inside and outside the claimed range to show criticality of the claimed range (see page 7 of the decision).  In light of the fact that Applicant has not produced the evidence required by the PTAB, the Examiner cannot find this argument persuasive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782